Explanations of vote
Oral explanations of vote
(DE) Mr President, I voted in favour of this report because it calls for a reform in the interests of protecting children, also introducing measures to increase the security of passports. All in all, therefore, it is a package that takes forward the fight against child trafficking and for greater protection of children.
- (CS) I consider it necessary to add biometrics to the security features of travel documents. However, in addition to improving the security of European citizens, which is our primary objective, we must also consider the reverse side of the coin, which is protecting the privacy of our citizens. I will strive to ensure that the implementation of this legislation and application at a national level does not lead to bureaucratic difficulties, or even the misuse of data, and that includes misuse by third countries outside the EU. I would like to point out the need to promote greater involvement from Europol and Frontex in this matter; only a high degree of cooperation between the law enforcement authorities of the Member States will produce the desired effect of making Europe a safe home for us all. I am glad that children from the age of 12 years will have their own passport. This measure will reduce child abuse by organised criminals across borders, which is another reason why I support this apparently controversial topic.
(NL) Mr President, I was happy to add my emphatic support to the Coelho report on biometrics in EU passports, because, if nothing else, this is a first step in the fight against the very many abuses and forgeries of passports. This is a form of harmonisation which, to say the least, we can endorse, as it is a useful and even necessary measure, certainly in the Schengen countries.
When a system of open internal borders is put in place, the larger external border should be protected as effectively as possible, of course. This report is a step in the right direction, because the external border is insufficiently protected at the moment.
I have one reservation, though. Better passports alone are not enough. Every year, hundreds of thousands of non-European aliens enter our continent, Europe. These are legal immigrants, semi-legal immigrants but also illegal immigrants. My country, Belgium, received more than 70 000 non-European aliens last year, in addition to an unknown number of illegal aliens. This is a tidal wave that we have to stop, and better passports alone will not solve this matter.
(BG) Thank you, Mr President. I voted against the Coelho report for two reasons. Firstly, I feel extremely concerned about citizens' rights and about the fact that collecting biometric data will pose a significant threat to citizens' security, particularly in terms of their freedom, and also the basic human right of freedom of movement will be infringed.
But what concerns me even more is that in my country it will be the second time during the last ten years that new personal identity documents have been introduced. On a personal note, it will actually be the third time in ten years that I have had personal identity documents issued. You might find this amusing, but in Bulgaria people are on such low incomes that the additional burden on their resources which they have to spend on buying new personal identity documents is simply unethical and immoral for these people. When we are talking about pensioners who receive BGN 100, which is equivalent to a pension of EUR 50, it is not right to charge them EUR 20 to have new personal identity documents issued to them. This is why I voted against the Coelho report, because I feel that it is highly inappropriate for my country.
Mr President, I just want to put on the record that I voted against the Cappato report in the end because I believe there is a better report due before Parliament which will deal with these matters.
I also want to say that Parliament does need to do something in relation to our records when there are Members of Parliament who have been here for over four and a half years, who have drawn a salary for all of that time, and who have spoken for less time than Mr Burke, who has been in the Parliament for six months. I think it is time we drew attention to this.
There are people who do not participate in this Parliament, in its committees or in its plenary. Some of them are members of small groups. They come in here and get speaking time before they rush off to the airport and spend their time in our national Member States, instead of being out here, telling people how awful democracy is in the European Union. Well, democracy is awful in the European Union if Members of this Parliament who do not turn up here can be paid a salary to continue with this sort of flagrant abuse of democracy. I want to put that on the record, Mr President.
I believe that when we are reforming, when we are making documents available, when we are ensuring that there is greater transparency, we should take steps to show which parliamentarians are participating in the work of Parliament and which are not.
- (CS) The European arms market operates inefficiently because it is fragmented. Today we have created a space for public procurement in this sector while respecting the exemptions for strategic reasons under Article 273 of the Treaty of Establishment. On the Committee, I have worked to end the waste of public funds brought about by opaque military contracts. In the past, the national interest clause was also abused in the case of public contracts for the army which clearly had nothing to do with the quality of security provided. I could name, off the top of my head, works contracts, catering and transport services. This proposal will save money that can subsequently be invested in research and technology to protect us more effectively against present and future threats.
Mr President, I am opposed to this report because of the threat which I perceive it poses to governments and firms that have invested hugely in defence R&D and which now find themselves robbed of return through the development and production phase.
Under this proposed directive, procurement contracts are now required to be opened up to European competition, leaving a defence company - even a country - with no means of protecting its international property rights and jobs. Given that several military defence companies in the United Kingdom have leading-edge R&D, the threat of this report is a major concern.
My unease is heightened by the recognition that a driving motivation in this report is to bolster EU integration and the European security and defence policy, rather than prioritising tangible economic benefit.
(IT) Mr President, ladies and gentlemen, I will try to be briefer than usual; I voted for the Lambsdorff report, which takes a step forward on common security and defence. I wonder, however, and I ask you too: when will we finally have a truly European defence, a truly European army, a real opportunity to save money and be able to defend ourselves as a united Europe? I hope that it will be very soon indeed, Mr President!
In this case, it is not for me to give an immediate response, which would be complicated. Let us move on to further explanations of vote, this time on the Schlyter report.
- (CS) I supported the report on dangerous substances and chemicals, namely dichloromethane, making it possible to restrict this carcinogenic substance in paint strippers, even though provision has been made for exemptions under strict conditions. I am satisfied that the exemptions will not be used in practice since there are safe alternatives that not only consumers, but also professional users, will prefer to choose in the future.
Mr President, some substances are so dangerous that they must be completely banned or have their use confined to severely restricted uses, surrounded by the strictest health and safety precautions. DCM is one of these substances and must be taken out of circulation.
- (CS) I applaud the international agreement which will establish new employment conditions for workers in the fisheries sector. Fishermen face the highest incidence of serious occupational accidents and deaths. I would just appeal to the Council and the Commission to do their utmost to ratify the Convention much earlier than 2012. Please note in the Minutes that my voting equipment failed and that I did, of course, vote for this report.
- (SK) The own-initiative report from Mr Catania has prompted a significant exchange of views between political groups and members of Parliament.
The European Union is now facing very serious problems, such as the financial crisis and the energy crisis caused by the Ukrainian-Russian conflict. This is a period when we should act together and avoid any moves that might undermine our unity. The consequences of the crises will undoubtedly affect every citizen of the European Union, whether Slovak, Pole, Hungarian or German. I consider the attempts to provoke quarrels between Member States, which periodically crop up in our sessions, to be a sign of ignorance of the current serious situation where EU unity is under threat. We should concentrate more on finding solutions and on ratifying the Treaty of Lisbon in order to boost the competitiveness of the European Union.
I have repeatedly expressed the view here in the European Parliament that autonomy has no place within our common space. The key idea of integrating EU countries must not be forgotten, not to mention ignored or rejected. We must keep in mind Schuman's statement that an intelligent European cannot rejoice in his neighbour's misfortune since we are all bound by a common fate, both in good times and in bad times.
(DE) Mr President, the Catania report is a real sham. It contains no review whatsoever of the extent to which fundamental rights were respected in the European Union in the period from 2004 to 2008; it is merely a list of demands by the left wing in this House.
Its demands include the recognition of same-sex marriage in all Member States and the legalisation of drugs, euthanasia and illegal immigrants. The Austrian People's Party (ÖVP) delegation and myself reject out of hand the above demands, which were adopted by a majority, and therefore we - myself included - voted against this report.
- (SK) I voted for the report on the situation of fundamental rights in the European Union 2004-2008.
I made my support conditional upon the rejection of the original draft wording in Article 49 concerning support for territorial and regional autonomy. I consider this to be a clear rejection of the attempts by provocateurs and conspirators at speculating about the status quo. The European Parliament does not, in other words, accept games with territorial and regional autonomy. This is a very valuable conclusion from today's plenary of the European Parliament and I think we are all to be congratulated on it.
- (CS) Mr President, I also voted against the adoption of this report from a Communist MEP on the situation of fundamental rights in the European Union. Nevertheless, I appreciate the fact that rapporteurs from other factions have managed to edit the text a little and that it contains some good paragraphs on the situation of minorities. Some passages, however, are not objective. In addition, the extent to which the report oversteps the bounds for a document mapping a past period is unprecedented. The report assumes an overly one-sided political view of human rights in the Union. The report tramples on subsidiarity by dictating rules on family policy and other ethical issues, which is contrary to the founding treaties.
(MT) I also voted against Catania's report, because it contains at least three references to abortion as a human right. This is something that I do not agree with and find unacceptable. It is a pity that an important report such as this one that covers such a vast range of subjects had to incorporate elements within it that are doubtlessly beyond the competence of the European Union, and that the European Union cannot and should not try to interfere with; namely due to the subsidiarity principle. This is why I voted against Catania's report.
(HU) Mr President, with regard to the Catania report, I voted affirmatively since it eliminates previous flaws concerning minority rights. This matter is particularly important for Hungary and for the minorities living inside as well as outside its borders. The report emphasises the protection of minority languages and declares that the use of one's mother tongue is one of the most fundamental rights. Unfortunately, this has not been so in several of the new EU Member States in recent times.
The report further stresses the necessity of defining and determining national minority status. I believe this is of vital importance for the 150 minorities in Europe.
Finally, I consider paragraph 49 to be especially important, for it affirms that self-governance is the most effective means of handling the problems of national minority communities. The way to do that is to follow the most exemplary models in the European Union as regards personal, cultural, territorial and regional autonomies.
Mr President, a society consumed by rights is a 'give-me, give-me' society which has lost its balance. It is this which drives the report's demand for equality between regularly married couples and homosexual relationships. The natural order is man and woman. We pervert it when we demand equality for its very antithesis.
Unfashionable as it may be, I unashamedly declare that the unnatural partnership between same-sex couples is not something to which I, as a legislator, wish to consent. Are my rights to espouse that position any less than those of the people who demand the opposite? In view of the intolerant climate in which part of this debate was held, it would seem so.
I disagree with this aspect of this report. If that subjects me to ridicule then so be it. I would rather stand for what I think is right than to applaud that which is wrong.
(NL) Mr President, in my career in this Parliament, I have rarely seen such a catalogue of politically correct nonsense and so-called progressive platitudes as in the Catania report. What takes the biscuit, though, is the fact that a report on so-called fundamental rights is de facto based on the Treaty of Lisbon, a treaty that was rejected in referendums, no less, and has currently no legal basis whatsoever. What arrogance! I wonder if fundamental rights might perhaps not apply to the European citizens, but only apply to the eurocracy.
Moreover, there is one fundamental right that is missing from this report, namely the right of people, for example people of one's own nation, to feel at home and safe in their own country, to defend their hard-earned prosperity, to maintain their language, their culture, their traditions and their laws. Now that would be a novelty in this temple of political correctness. Parliament has once again made an utter fool of itself by approving the Catania report by an overwhelming majority.
(NL) Mr President, the right to the free expression of opinion and the way in which this right can be exercised is without a doubt a key indicator for assessing our fundamental rights situation. The report is quite right to warn against the non-official censorship and self-censorship that come about when certain topics are excluded from the public debate. Just as justified is the section in the report that warns against individuals and groups who want to silence others by claiming that they are being permanently attacked, undeservedly so.
What is totally mystifying, though, is the call to 'resolutely prosecute any hate speech in racist media programmes and articles spreading intolerant views'. This is exactly the kind of thing that leads to the censorship and self-censorship that are lamented elsewhere in the report. It is the kind of legislation that got the largest Flemish party condemned in Belgium, because this party had criticised adopted immigration policy. People should therefore know what they want. It is impossible to be a little in favour of the free expression of opinion. Either one is in favour of the free expression of opinion, and accepts all the consequences that this entails, or one is not.
(IT) Mr President, ladies and gentlemen, on fundamental rights, although I voted against in the final vote, I voted for paragraph 81, which I am in favour of. In this paragraph, my friend, Mr Catania, who is looking at me at this moment from his seat, states that he calls on the Member States to do all they can to facilitate and improve access by young people, the elderly and the disabled to the labour market.
Giusto Catania - who lives up to his name in being 100% just - must have thought, even if he did not state it in writing, that access should be improved not only to work, but also to benefits, since the elderly are mentioned. Therefore benefits for young people, the disabled and the elderly are relevant. I am sure - I see that he agrees - that young people also receive benefits as young people and then work when they are old. I see that he is applauding. I think that you too are in agreement, but since my observations go on the Internet I would like to make it clear that I have said this to gently point out that the elderly too have a right to benefits.
Mr President, in the Catania report many in this House have, once again, tried to use human rights as an excuse to promote abortion, despite the fact that abortion denies millions of babies yearly the most important human right - life, the human right on which all other rights depend.
Further, as an Irish MEP and voter, it is interesting to note that this report and the amendments link the Treaty of Lisbon and the Charter of Fundamental Rights with the legislation of abortion in the EU.
Mr President, at the outset can I ask the services to note that on paragraph 31 the first part of my vote should have been in favour.
I suggest that this report could have done more for areas of disability that need more work. On that note, however, I am happy that Parliament chose to support my Amendment 42 which urges the Commission to make sure that money goes only to Member States who meet the criteria of the UN Convention when it comes to deinstitutionalisation. This is a key issue for me and for many people in this House. There are many issues in this report - as others have said - that are for subsidiarity, and not for the European Union, which does not legislate on abortion and should not and will not be legislating on abortion. So I could not support the overall report. Instead, I abstained because I believe the disability amendment is important for those of us who care for those who do not speak, have no voice and are not listened to.
- (SK) The Catania report covers many human rights issues. I agree with some of the previous speakers and like them I want to express my fundamental disagreement with this report because of one key problem: the failure to approve key amendments which would have corrected what was originally a bad report.
The report retains references to 'so-called' sexual health and sexual rights, which, according to the definition of, for example, the World Health Organization, explicitly include the right to abortion and this is something that cannot be referred to in EU Community Law or forced upon Member States.
As a medical doctor I defend human life and human dignity from conception onward, and therefore I did not vote for this controversial text, which, moreover, fails to respect the principle of subsidiarity.
(IT) Mr President, ladies and gentlemen, I agree with what Mr Pirker said, and therefore I do not need to spend any more time on that. I believe that Mr Catania has written about the wrong subject; this report should not even have reached the Chamber, because the official services ought to check whether a report addresses the subject and title assigned, or whether it is something else entirely. This report is something else entirely, and does not, in fact, refer to the title and mandate given to it.
With regard to the specific question, relating to paragraph 49, I would have preferred the Chamber to have adopted the original text, with no amendment. I voted against the report in its entirety, for the precise reasons I have mentioned.
(NL) Mr President, rarely have I voted against a report with so much conviction as today. If we were to follow the recommendations set out in this report, we would create a dictatorship of political correctness in the European Union tomorrow, whereby, under the guise of so-called anti-racism in pompous declarations of principle, the free expression of opinion involving topics such as asylum and immigration would be curbed even further. This report sets out to open even wider the floodgates to legal and illegal immigration into the European Union, and fails to place the citizen's right to safety at the heart of its policy, but considers instead that it is the rights of criminals that should be recognised as so-called fundamental rights.
This is topsy-turvy land. In a normal society, rights and duties go hand in hand. In this bulky report, though, I cannot find a trace of duty on the part of aliens to integrate in our European society. Quite the reverse: only we Europeans are targeted ad nauseam. Well, our citizens are sick to death of the stigmatising finger-wagging from the European mandarins that is only aimed at them.
Mr President, there is much in the Catania report that I take issue with.
Firstly, I do not accept that it is the business of the European Union to bestow any rights whatsoever on us - in fact, history teaches us that the European Union has done precisely the opposite.
I also do not accept that the Charter of Fundamental Rights - which is a basic political document, concocted as part of the failed European Constitution - should be incorporated into European law, and particularly not incorporated into British law.
I am very much opposed to the Charter of Fundamental Rights. I reject the absolutist approach to human rights. I would say that I am not opposed in principle to the recognition of same-sex partnerships but, again, this is not a matter for the European Union: this is a matter for the parliaments of individual Member States to determine on their territory.
Given that fundamental list of objections, I voted against this report.
Mr President, the experience of many ages teaches us that paper rights on their own are no adequate guarantors of civic freedoms. The rights that are spelt out in the European Union's Charter of Fundamental Rights and Freedoms are not so very different from those adumbrated in the constitutions of, say, East Germany or the USSR, but as the citizens of those unhappy polities discovered, paper rights in themselves are worthless in the absence of adequate mechanisms of parliamentary government.
There is no crisis of human rights in the European Union, but there is a crisis of democratic legitimacy. Allow me to suggest that one way to ameliorate that crisis would be to keep faith with our voters and put the Treaty of Lisbon, as we promised, to a series of referendums. Pactio Olisipiensis censenda est!
(PL) Mr President, all children have the right to the love of both their parents. Even if the parents' marriage falls apart, it is the good of the child, and not the 'discretion' of civil servants that should decide on the child's contacts with its parents.
Children have the right to speak with their parents in their mother tongue. If the parents are of different nationalities, they should have the right to speak in both of them. However, the Jugendamt is acting against the interests of children from mixed marriages by promptly restricting access to the non-German parent. The Committee on Petitions has recorded over 200 complaints in this matter. That is why I supported Amendment 24. Its rejection has led to my final vote against a report that negates the right to life through pro-abortion legislation and breaks the principle of subsidiarity.
Mr President, the UK Independence Party is opposed to racism, female genital mutilation, the criminalisation of homosexuality and prejudice against foreigners, wherever in the world that may occur. However, the British enjoy perfectly good human rights under our own law and we do not need the protection of the European Union. The EU is undemocratic and anti-democratic and it is not therefore a suitable guardian of anybody's human rights.
We would also like to remind Parliament that family law is a Member State competence and is not an area of EU jurisdiction. The issue of whether drug abusers should face criminal charges is a matter for Member State law and the EU should not seek to undermine and replace the judicial systems of Member States. Therefore the UK Independence Party MEPs voted against this report.
Mr President, when it comes to reports like these, I often talk to different voluntary and community groups from within my constituency, where you can gain a great deal of knowledge from other people's experiences and contacts.
I also regularly try to gauge the opinion of other MEPs across the political spectrum and from different countries, to try and understand the views and problems experienced by others. I fully concur with the sentiments expressed by my colleagues, Mr Hannan and Mr Callanan.
However, on issues such as the ones contained in this report, I like to speak to Members like Mr Allister, who, whilst not from my political party, is a hard-working and pragmatic Member in this place; his counsel is often wise and he is someone with whom I know I can agree to disagree in a civilised way - as I do on what he just said.
With reports like these - where you can cherry-pick the many different issues to determine how you vote on them - it becomes impossible to find a dividing line as to whether you should vote for or against, and so I copped out - I abstained. I apologise.
(HU) Mr President, the report we have just adopted, entitled 'On the situation of fundamental rights in the European Union', is comprehensive and represents a breakthrough in several aspects. Its presentation of children's rights and basic social rights merits special attention. I deem it exceptionally good that at long last it takes a correct approach to the problems and rights of traditional national minorities, laying down the principles of self-governance and language use, areas in which the Union has been quite late in creating norms.
This is why I supported and fought for the adoption of this report, and this is why the Hungarian delegation of the Group of the European People's Party (Christian Democrats) and European Democrats also voted for it, in spite of several debatable adopted paragraphs which we cannot agree with, as we consider it unacceptable to regulate certain issues at EU level.
(HU) Mr President, I apologise that I did not sign up, I did not know. As a clergyman and member of a Hungarian minority subject to discrimination, willing to compromise if necessary, I voted in good conscience for the Catania report on fundamental rights, as I consider it a significant step forward in many respects, for instance as regards social rights.
I wish to express my special appreciation for the article on minority rights, which could form the basis and starting point for an EU legal framework for the protection of minorities. I agree with what has been said by Mrs Kinga Gál.
Compromise was needed because I must disagree with certain points, for instance with the paragraph on euthanasia or the questions regarding homosexuality. I reject the notion that religious leaders should be restricted in their freedom of conscience and religion concerning homosexuality.
I regret that paragraph 49 has failed to include statements on traditional minority and community rights or on territorial and regional autonomy.
(LV) Thank you, Mr President. In the final vote, I voted against this report, which was worthy of support in many ways. I voted against, because the report confuses traditional minorities and their rights with the economic migrants and forcibly relocated migrants who flooded into my country, as a result of the occupation of Latvia after the Second World War. During the course of 50 years of occupation, the indigenous nation was watered down to 50% and even to minority status in Latvia's 13 largest towns and cities, including the capital city, Riga. Thank you.
Mr President, today we have just voted on the situation of fundamental rights in the European Union. It is with great regret that, together with my two Maltese colleagues in the PSE Group, we have had to abstain from voting on the report.
Although the report refers to numerous issues of fundamental human rights which are laudable, it includes other issues, such as abortion, which should never have been included in this report. As the Maltese social representatives in the European Parliament are against abortion, we have had to vote against these particular parts of the report.
There are, indeed, other issues included in this report, such as living wills and the right to dignity at the end of life, which are sensitive issues, regarding which we have had to abstain. That is why we abstained at the end of this vote. I would like to thank you for this opportunity.
We will now move on to the explanations of vote on the Cappato report, having already heard Mr Mitchell.
- (CS) Mr President, I did not support this populist text which, in the original version, contained a number of useful provisions on greater transparency in respect of political activities within the European Union. Unfortunately, it was amended. I have no intention of promoting nonsense such as the disclosure of the professional and personal documents which fellow Members exchange among themselves or which they receive from nongovernmental organisations and lobby organisations. While I do not consider such documents to be confidential, no national parliament in a civilised democracy imposes the duty to disclose professional - let alone all - correspondence.
Good. Last but not least, Syed Kamall!
Mr President, thank you for your very kind words. I hope to remember them evermore.
When we talk about transparency and access to EU documents, it is something that we can all agree on across the Chamber. After all, we are only here because of the taxpayers who voted us into office and the taxpayers who fund these institutions and fund our work. But let us be absolutely clear about this. When we talk about transparency of documents and access to documents, let us make sure that the taxpayer has access to those documents that they really want to have access to.
Recently, group leaders from Parliament went to visit the Head of State of a democratic country, the Czech Republic. The group leaders, who were representing Parliament, as far as we understand, insulted the President of that country. All that a number of citizens have been asking for is for those minutes from that meeting to be published. So let us be transparent, let us be clear and let us have respect for those who hold a different view to those who sit in this Parliament.
Written explanations of vote
in writing. - One of the top security measures that have been agreed to is the issue of biometrics in passport and travel documents. Of course this means a substantial expense running into millions of euros but one cannot compromise with security measures.
On the other hand one has to take into consideration the earnings of our people, which vary from state to state. The issuing of an ordinary passport in Malta incurs expenditure. Who is going to pay for the change to biometric passports: the state, the individual or a shared arrangement?
In the European Parliament we have agreed today that those Member States in which the inclusion of children on their parents' documents had been allowed will be obliged to issue individual documents for the children at no additional cost other than material expenses. It would be pertinent for the Government to take note of this as it has become a policy not to make referrals when irregular tariffs and taxes are collected by Government, as has been the cases relating to the VAT on registration and past payments on satellite dishes.
in writing. - (NL) Common sense has prevailed in the Coelho report, and this is why I have emphatically voted in favour of it. It is to be welcomed that the use of biometric data in passports and travel documents will become subject to stricter rules and harmonisation, especially since the abolition of Europe's internal borders has demonstrated the need for reinforced safety controls at the external borders. A uniform and harmonised system of biometric data, amongst other things, will enable us to fight crime more effectively. This report makes a hesitant step in that direction.
This regulation seeks to amend the standards for security features and biometrics in passports and travel documents issued by Member States. This is a regulation that we have disagreed with since its creation in 2004, as it introduces the harmonisation of security mechanisms and the integration of biometric identifiers, in the context of the security policies promoted at European Union level.
This amendment has the essential objective of introducing exemptions for children under 12 years of age, a derogation that is planned to last four years, so that countries with legislation that establishes a lower age limit can keep it, provided that they observe the minimum limit of six years (in the case of Portugal, France and Estonia), apart from other aspects relating to the protection and security of biometric data.
Even though the proposal establishes exemption rules for children under 12 years of age (a decision based on merely technical issues), we consider that it does not deal with the fundamental issue, that is, the use of biometric data, namely of children, and its harmonisation at EU level (and particularly as the issuing of passports comes within the competence of each Member State) in the context of its security policy.
For these reasons we abstained.
in writing. - (DE) I voted in favour of the report by Mr Coelho on security features and biometrics in passports and travel documents.
It does not make sense, however, to accept a flawed regulation unquestioningly if there are some ways in which it could be improved.
For example, it is unacceptable for different Member States to apply different rules on the age for fingerprinting children, and therefore it is important to introduce measures, particularly with regard to child trafficking, that, if not always taken jointly, are at least more comprehensive.
Ultimately, it is important to me to emphasise that biometric data may under no circumstances be used for dishonest purposes. A strict, recurrent review of data security is therefore indispensable.
in writing. - (PL) Mr President, I am voting for the report on the Regulation of the European Parliament and of the Council (EC) No 2252/2004 on standards for security features and biometrics in passports and travel documents issued by Member States.
I agree with the rapporteur's proposal to introduce the principle of 'one person - one passport', so that every person has a passport with his or her biometrical data.
The situation in which a single passport can be issued to a holder and his or her children, by including their names and surnames, or containing only the biometrical data of the passport-holding parent, may be conducive to child trafficking.
I also support Mr Coelho's initiative to allow two exemptions from mandatory fingerprinting in respect of children under the age of six and all persons who for various reasons are physically unable to give fingerprints.
I voted in favour of this report because it clarifies important points regarding the standards required for issuing biometric passports. Furthermore, I hope that the introduction of biometric passports (which happened in Romania on 1 January 2009) will result in Romania's inclusion in the US Visa Waiver Programme and accelerate the process for its integration in the Schengen area.
However, we need to focus our attention on the reliability of biometric technologies as they have proved to be ineffective in the case of identifying children under the age of 6. Member States should launch shortly a new pilot project to analyse the reliability of this identification system, which will certainly help to pinpoint any errors registered in Member States.
in writing. - (EL) Even children must be put on file because they are considered potentially dangerous to the EU. This is the proposal by the European Commission, the EU Council and the European Parliament. The only difference between the proposal for a directive and the European Parliament is the age at which a child is considered dangerous. The Commission considers that children become dangerous at six years old and must therefore give fingerprints which are incorporated in personal passports from that age, while the European Parliament, demonstrating its 'democratic sensibilities', considers that children must be put on file when they are slightly older, namely at 12 years of age.
This unacceptable directive, which has been approved by the supporters in the European Parliament of the one-way street in Europe, is the inevitable result of the EU's frantic 'anti-terrorism' policy which, in order essentially to safeguard the sovereignty of capital over the labour and grassroots movement, has dangerously christened even children as dangerous. It would appear that the EU is making appropriate use of the experience of the Israeli army, which over-defends the 'security' of the Israel state from Palestinian 'terrorists' by slaughtering countless children in Gaza as we speak. How old are the murdered Palestinian children? Are they six or twelve years old?
in writing. - (DE) I abstained from voting on the 'Report on the proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EC) No 2252/2004 on standards for security features and biometrics in passports and travel documents issued by Member States'.
This report envisages a limitation on the biometric monitoring of citizens of EU Member States in that children under the age of 12 years are excepted from the requirement to provide biometric data. Such an exception is to be warmly welcomed.
Nevertheless, I reject biometric authentication systems out of hand. They lead to increased police-state monitoring of citizens. This is not the way to improve security. As the report broadly accepts this monitoring, I could not vote in favour; whereas rejecting it would have meant rejecting the improvement I mentioned. That is why I abstained.
in writing. - (IT) Mr President, ladies and gentlemen, I voted for the Coelho report on security features and biometrics in passports and travel documents.
I agree with the proposal to use passports for children too, in order to combat child abduction and trafficking. I support the minimum threshold of six years of age, but the name of the person or persons with parental responsibility for the child should be included in the document, for the reasons given above.
Finally, I agree with Mr Coelho regarding his proposal to introduce a three-year revision clause, with a view to waiting for the results of an in-depth, large-scale study examining the reliability and usefulness of fingerprints taken from children and older people: such a delicate and significant issue requires constant monitoring, so that it can be correctly handled in terms of Community law.
in writing. - (NL) This legislation allows fingerprints to be stored in passports/travel documents so as to allow the authenticity of the document and the holder's identity to be verified.
I voted in favour of the changes proposed by the rapporteur. What is positive is that the fingerprints of children under 12 can only be taken if the Member States already legislate for this. Compared to the Commission's and Council's option to take the fingerprints of children as young as six, this is a step forward.
Taking fingerprints also comes at a price. A visa will soon set you back EUR 60. Compulsory fingerprinting will increase that price significantly, so that a family of four who want to travel abroad will need to spend quite a bit of money before they leave.
At any rate, I take issue with the excessive use of fingerprinting or the use of biometric data. Is this not more trouble than it is worth? Its efficiency has not been proven, its use is not proportionate to the desired outcome and it is also very expensive. This is why I endorsed the amendments that improved the text, but ultimately expressed my dissatisfaction by voting against the legislative resolution.
in writing. - (SV) We have voted in favour of Mr Lambsdorff's report on procurement rules in the fields of defence and security.
It is clear in the report that the Member States have sole authority for defence and national security, which we feel it is important to emphasise. We believe that equipment, civil works and services should normally be procured in this field, too. However, we believe that it is a natural consequence of the nature of this market that procurement cannot be carried out entirely in accordance with the rules of the directive. These exceptions, however, should only apply when they can be justified on account of their significance in relation to security policy. We believe that in this way we can cope with the habitual use of exemptions for protectionist reasons, which is particularly damaging to Swedish industry.
in writing. - Alexander Graf Lambsdorff has presented a proposal concerning the Commission's 'Defence Package', covering procurement for both military and non-military security purposes as well as covering public contracts concluded between EU operators. This proposal improves upon the 2004 Directive (2004/18/EC) currently in force by increasing flexibility, transparency and, vitally, fair competition. The defence procurement market is a very specific one, and Mr Lambsdorff has provided a means of addressing its complex nature.
There are express exemptions for certain obligations relating to disclosure when contrary to the security concerns of the Member State.
While defence procurement remains essentially a national competence, this proposal helps create a single European market for defence and security materials through a structured legal framework. This is a market worth EUR 90 billion annually. Mr Lambsdorff has proposed a common position that I can support.
in writing. - (FR) Strengthening the competitiveness of the European defence industry, which is supposedly damaged by European markets that are too narrow and too closed in on themselves, has served as a pretext for this Directive on the opening up to competition of public contracts in this sector.
True, the text that is today being submitted to us does take account of a number of problems raised by the Commission's initial text, such as its scope, the non-application of the WTO agreement on public contracts, the financial thresholds and confidentiality.
However, it is in keeping with the logic of Brussels, whereby no sector, not even strategic or vital ones, can be exempt from its supervision, from liberalisation or from privatisation. It does not guarantee respect for Member States' sovereignty, even though they alone are legally responsible for their national security. It does not encourage the existence of far-reaching markets in Europe, where the States' defence budgets are drastically reduced. It does not introduce any system of Community preference, which alone would enable a true European market to emerge naturally. It strengthens the civilian/military dichotomy, which is so specific to Europe and which has already cost us so dearly. Above all, it puts economic and market considerations above everything else. These serious flaws on key points are the reason for our opposition.
in writing. - (PL) The European defence procurement market is highly fragmented, which has a negative economic impact. The main aim of the adopted directive is to do away with this fragmentation and to create a common defence market on the territory of the European Union, while taking account of the specific aspects of the defence market and protecting the security interests of the Member States.
The Member States have based their decisions on the premise that the current public procurement directive takes inadequate account of the specifics of public defence procurement. This has resulted in various instruments adopted in the directive on awarding contracts, selecting bidders or contractual terms imposed by the contracting entities. The controls built into the directive should also guarantee bidders adequate legal protection, promote transparency and non-discrimination in the award of contracts.
I believe that the regulations adopted will be an important contribution to opening the market, while taking due account of national security. The Directive should also lead to cost optimisation, both in national budgets and on the part of industry, and ensure that the armed forces will be equipped with the best equipment available on the market.
in writing. - The Conservative Delegation has consistently supported efforts to open markets and encourage cross-border trade between Member States of the EU. We welcome opportunities for British industry to have access to defence equipment markets that might hitherto have been closed to outside competition. However, we regret that such positive, practical aspects are secondary to the EU's political motive to create an integrated European defence industrial base, and to strengthen the European security and defence policy, to which our opposition has been consistent.
We have particular concerns about the negative consequences of insisting that, in spite of investment by national governments and firms in defence R&D, there should then be open competition for subsequent production contracts. This will remove the ability to recoup R&D investment and offer no means of protecting intellectual property, jobs or export opportunities. We are also concerned that an inward-looking European approach will be detrimental to our very necessary and fruitful defence industrial relationships with other countries - especially the US, but also Japan, Israel and other countries.
For all these reasons the Conservative Delegation abstained on the report.
in writing. - (IT) Mr President, ladies and gentlemen, I voted for the report by Mr Lambsdorff on public contracts in the fields of defence and security. The establishment of a European security and defence policy makes it necessary to build up the necessary capacities, for which purpose a high-performance European industry is needed. The establishment of a European defence technology and defence industry base and a European market for the procurement of defence material is intended to contribute to this.
These two measures can supply the capabilities required to meet global defence tasks and cope with the new challenges in the area of security. I therefore agree with the rapporteur that the proposal for a directive should aim to establish a uniform European legal framework which enables the Member States to apply Community law without jeopardising their security interests.
Finally, I agree with the introduction into the law of a review procedure. This achieves the purpose of affording tenderers effective legal protection, promotes transparency and non-discrimination in the award of contracts, and thus contributes to genuine market opening.
I voted in favour of the Schlyter report on restrictions on the marketing and use of certain dangerous substances and preparations (dichloromethane). I consider that this proposal to amend Directive 76/769/EEC will contribute to an effective reduction in the risk of environmental and human exposure to substances with dangerous properties, such as dichloromethane (DCM), which has a unique profile of adverse effects on human health. The protection of human health must prevail over industrial interests.
We voted in favour of the compromise text, given that this measure can have positive impacts on workers in various industries, specifically the automobile and naval industries, as it minimises their exposure to quite noxious toxic agents. It deals with dichloromethane (DCM), which is a colourless chemical compound with a sweet, pleasant and penetrating smell, similar to ether. Its marketing is intended fundamentally for the production of pharmaceutical products, solvents and auxiliary products, paint strippers and adhesives.
DCM has a unique profile of adverse effects on human health, and is included in the list of 33 priority substances established under the terms of the Water Directive. This substance is classified as a Category 3 carcinogenic agent. It has a narcotic effect and, for a high level of exposure, causes depression of the central nervous system, loss of consciousness and cardiotoxic effects, with a direct risk of death as a consequence of inappropriate use.
According to the Scientific Committee on Health and Environmental Risks, one of the main problems related to the toxicity of DCM consists of the risk to especially vulnerable groups.
Various alternatives to DCM-based strippers are already available on the market.
I agree fundamentally with the objective of the proposal: to reduce the risks of the use of dichloromethane (DCM) by the general public and by professionals.
DCM has a unique profile of negative effects on human health: it is a carcinogenic agent, has a narcotic effect and, at a high level of exposure, causes depression of the central nervous system, loss of consciousness and cardiotoxic effects, with a direct risk of death as a consequence of inappropriate use.
According to the Commission, between 1989 and 2007, 18 deaths caused by the use of DCM were recorded in the EU. I consider it imperative to apply European measures to prohibit or replace this substance.
Following the vote in the Committee on the Environment, Public Health and Food Safety, I support banning the use of DCM by the general public, but allowing it to be used by professionals, in safe conditions.
in writing. - (IT) Mr President, ladies and gentlemen, I voted for the Schlyter report on amending the Council directive as regards restrictions on the marketing and use of certain dangerous substances and preparations.
Dichloromethane, in fact, has many adverse effects on human health: it has a narcotic and depressive effect on the central nervous system, as well as causing cardio-toxicological effects at high exposures. It is therefore necessary for the current legislation on the health and safety of workers to be enforced, since, the enforcement procedures in this field are inadequate, mainly because of the large number, small size and mobile nature of the enterprises supplied. Finally, I agree with Mr Schlyter's statement that we need to take special account of the health of children, who are more susceptible to health risks because of the significant potential for a high level of exposure.
The vote that took place today on this report, which I presented on behalf of the Committee on Employment and Social Affairs, on the ILO Work in Fishing Convention, 2007, is an important contribution to creating minimum international standards at global level that guarantee better working conditions, more safety and fewer fatal accidents, in a sector that is very dangerous but also strategic. It puts defence of the dignity and the hard working life of fishermen at the centre of our concerns, given that it is the area with the highest percentage of fatal accidents. It should be noted that the report had 671 votes in favour and only 16 against.
Convention 188 shall take effect after it has been ratified by 10 of the 180 Member States of the ILO, 8 of which must be coastal countries.
I would point out that the Convention revises the conventions concerning the minimum age of fishermen, medical examinations, fishermen's articles of agreement and accommodation of crews, and also covers issues such as health and safety at work, recruitment, placement and social security.
in writing. - (SV) The European Parliament is calling on Member States to ratify the ILO Work in Fishing Convention (Convention 188). This convention dates from 2007 and deals with important issues such as the fishermen's working environment, hours of rest and social security. It should be up to the Member States to decide, in a democratic process, whether or not they wish to ratify the present ILO Convention. I have therefore voted against the present report, as this is not a matter that the European Parliament should involve itself in.
The Union, through the common fisheries policy, seeks to make fishing activities more effective, so that the sector, including aquaculture, is economically viable and competitive, ensures adequate living standards for the populations who depend on fishing activities and meets the interests of consumers.
ILO Convention 188, adopted in June 2007, is a document that seeks to allow fair competition between the owners of fishing boats and to confer dignified working conditions for professionals in the sector. The convention pursues these objectives by establishing a set of international minimum standards for the fishing sector that, in certain areas, are within the exclusive competence of the Community. It therefore seems necessary to propose to the Member States that they should ratify this convention, in the interests of the Community and the consistency of the common fisheries policy.
in writing. - (IT) Mr President, ladies and gentlemen, I support the report by Mrs Figueiredo on authorisation to ratify the Work in Fishing Convention (2007) of the International Labour Organisation (Convention 188).
One of the objectives of the 2007 document is to achieve and maintain a level playing field in the fishing sector by promoting decent living and working conditions for fishers and fairer conditions of competition in the world, seeking to remedy the low rate of ratification of many conventions in the field of maritime labour. To that end, the adoption of the Convention represents a step forward in establishing dignified working conditions for professionals in this important strategic sector, in that it covers a variety of aspects of professional activity, namely improved installations and safety conditions at work, pay, medical care at sea and on land, rest periods, work contracts and social security.
Finally, I applaud Mrs Figueiredo's initiative, because it aims to ensure that minimum standards applicable to all are universally applied, without prejudice to the existence of standards in individual Member States that are more favourable to workers.
I voted in favour of the report. In tackling the issue of fundamental rights in the EU today we must not, however, omit to refer to the terrible events in Gaza. What is happening in the Middle East requires the EU to pay constant attention to the issue of respect for fundamental human rights, which are unfortunately in jeopardy at these times. In fact, I would argue that, in the difficult negotiations which I hope can make progress, the authority and firmness of the Community institutions partly depend on the quality of democracy that we are able to achieve within the EU.
There is, unfortunately, a real danger that even in Europe the fight against terrorism may result in failure to respect fundamental rights and freedoms. I am hopeful about the statements by the US President-Elect, Barack Obama, regarding the commencement of cooperation on this issue between Europe and the United States. Thinking about all the aspects that make up the framework of the inviolable rights of man, I consider, finally, that special attention should be paid to the most vulnerable individuals, namely children, the elderly, migrants, and young people looking for work.
in writing. - Conservatives recall their long-held view that the Charter of Fundamental Rights should not be justiciable. In this context we believe that many of the issues dealt with by this report are properly in the purview of Member States and not matters on which the EU should try to impose a policy. The report also contains a number of issues which are matters of individual conscience, for example, the implicit recommendation on euthanasia and the decriminalisation of hard drugs. For these reasons, we are unable to vote in favour of this report.
in writing. - (IT) My final vote against the report in question is the result not so much of its content, but of its omissions.
It is not possible to discuss human rights without speaking of the first and most fundamental one: the right to life. Every year in the 27 Member States approximately 1 200 000 human beings are destroyed in deliberate abortions. This is a tragic figure, and in addition to this number there are the illegal abortions and the incalculable number of human embryos destroyed through the use of the in vitro fertilisation technique. We have a duty to note the diversity of opinions on this issue, but it is certain that this is an attack on the very basis of the culture of human rights. The resolution, however, not only ignores the problem, but seeks to ensure it is forgotten, focusing its attention only on the 'reproductive and sexual health' of women.
Nobody can be opposed to the health of women, particularly if they are young, pregnant and mothers, but this cannot justify the total omission of the rights of children. On the other hand, it is well known that the language of 'reproductive and sexual health' is used to surreptitiously include abortion, understood as a right and as a social service.
I voted against the report presented by Mr Catania because I do not agree with Article 49, a controversial article which encourages the problems of 'traditional national minority communities' to be handled through 'self-governance solutions (personal-cultural, territorial, regional autonomies)'.
I support the rights of persons belonging to minorities, but I categorically reject the idea of territorial autonomy based on ethnic criteria and of minorities' collective rights, an idea which has sparked in practice ethnic separatism and interethnic conflicts. In addition, vague, controversial concepts like 'self-governance' and 'cultural autonomy' also have the potential to cause conflict. These concepts extend beyond current European standards of international law with regard to the rights of persons belonging to national minorities and lead us into an area of controversy.
I believe that EU Member States have the sovereign right to decide alone to what extent they accept or reject such concepts. In fact, the EU must respect and guarantee the sovereignty and integrity of its Member States.
in writing. - (PL) Although the desire to respect human rights is one of the mainstays of all states and organisations at international level, this report on the situation of fundamental rights in the European Union 2004-2007 is a scandalous breach of those same rights in Europe. For this reason I could not support it in today's vote. Yet again, we have an attempt to impose a particular view of the world, expressed by the author of the report, on the Member States. That is something I cannot agree to.
in writing. - UKIP is opposed to female genital mutilation, homophobia, racism and xenophobia. However we are also against EU control of fundamental rights. The UK already has perfectly good laws and safeguards on fundamental rights. The EU is not democratic and is therefore not a suitable guardian of people's rights. Moreover, family law is a Member State competence and not an area of EU jurisdiction. The issue of whether drug abusers should face criminal charges is a matter for Member State law and the EU should not be seeking to pervert the course of justice.
For a number of years the Council has been submitting to the European Parliament an annual report on the situation of fundamental rights in the Union, in relation to which Parliament has responded by drawing up an own-initiative report.
For the first time, this report was drawn up taking into account the results obtained by the Fundamental Rights Agency. It has special importance given the fact that no report on this subject has been adopted since 2003.
I consider that the rapporteur developed certain subjects too much, as they have already been discussed in separate reports, and there are various fairly controversial points, some of which I have voted against as they clearly go against my principles.
However, there are many other points with which I fully agree, and for this reason I abstained, not only because I believe that the text was substantially improved by the excellent work carried out by Mrs Gál, but also because I could not under any circumstances, in all conscience, vote against a report in defence of fundamental rights.
I voted against this report because it suggests approaches which encourage multiple abortions, same-sex marriages or autonomy on ethnic criteria.
in writing. - I support this Report which makes recommendations on a broad range of issues including discrimination, immigration, social rights and gender equality.
It notes that the recommendations of this Parliament in its report on CIA Rendition activities in the EU (Feb 2007) have not yet been implemented by Member States and EU institutions. The fight against terrorism can never be used to diminish the level of protection of human rights and fundamental freedoms. Indeed, to defend human rights is precisely to fight against terrorism in both its causes and effects. In that respect, I welcome the statement by US President-Elect Barack Obama on closing the Guantanamo Bay detention facility and to never again practice Rendition.
The Report also suggests raising public awareness about women's right to fully enjoy their sexual and reproductive rights, including the facilitation of access to contraception to prevent all unwanted pregnancies and illegal high-risk abortions, and, to combat the practice of female genital mutilation.
Moreover, the Report urges Member States to take legislative action to overcome discrimination experienced by same-sex couples by recognising such relationships. Member States with legislation on same-sex partnerships should move to recognise provisions with similar effects adopted by other states.
in writing. - I supported the Catania report on the situation of fundamental rights in the European Union (2004-2008). In particular, I voted in favour of paragraph 32, which calls for the ruling by the European Court on the People's Mujahedin Organisation of Iran (PMOI) to be respected. This ruling demanded that the PMOI should be taken off the EU terror list.
I hold no particular brief for this organisation. A long time ago, I stopped signing their declarations regarding the situation in Iran, which I had more difficulty finding credible, particularly after participating in a Foreign Affairs Committee Delegation to Teheran when I could see for myself the emerging reformist opposition to the hardline fundamentalist regime in Iran.
Nevertheless, I do not have to support the organisation to deplore the failure to implement the Court's view that the PMOI's action gives no reason to include, or continue to include, them on the terror list thus visiting on them all the repressive consequences that follow.
in writing. - (PL) The report on the situation of fundamental rights in the European Union 2004-2008 acknowledges that the effective protection and the promotion of fundamental rights forms the basis of democracy in Europe. However, the Parliamentary commission notes that Member States have repeatedly refused EU scrutiny of their human rights policies and placed the protection of human rights on a purely national basis, thereby undermining the Community's credibility in the protection of fundamental rights in the international arena.
The European Commission should therefore concentrate on encouraging Member States to cooperate more closely with it by inviting them to include in future reports on human rights not just analyses of the situation in the world at large, but in individual Member States. Also deserving attention are a series of proposals aimed at effectively combating discriminatory policies in the EU, underlining that equal opportunities are a fundamental right of every citizen, and not a privilege. It is very disturbing that around 20% of children in the European Union live below the poverty threshold, and many of them come from single-parent families or families whose parents come from outside the EU. In this regard it is necessary to adopt appropriate means of accessing rights, concentrating particularly on the needs of children, and for Member States to take effective measures to tackle poverty.
in writing. - (FR) Mr Catania's report is nothing short of alarming. It is a catalogue of all the rights, privileges and exorbitant rights of ordinary law which, according to him, should necessarily be granted to minorities, especially if they are non-European. It is a set of instructions with which to destroy national and regional identities, to destroy the values, traditions and cultures of our countries, and to discriminate systematically and institutionally against Europeans in their own countries. It is an attack on our inalienable right to self-determination - which is granted to all nations except our own.
It is also the height of hypocrisy for an institution that discriminates daily on account of its political ideas and that applies without proper judgment or thought the label 'presumed guilty' to some of its Members, such as Mr Vanhecke and I, who are victims of a witch-hunt in our respective countries.
We are not here principally to defend these visible and noisy minorities, who are demanding more and more privileges and stigmatising countries and populations who are kind enough or foolish enough to take them in. We are here to defend our own, the citizens of our nations, this large majority - for now - of Europeans who are in your eyes invisible, inaudible and contemptible.
in writing. - (PL) I voted against the report on the situation of fundamental rights in the European Union 2004-2008 authored by the Italian MEP Giusto Catania, as the author has not so much presented a description of the situation over the past four years as expressed his own opinions, suggesting and even attempting to impose upon Member States legislation that is exclusively within their competence. I do not believe that the countries of the European Union can be forced to issue legislation that their public finds unacceptable.
The very definition of 'marriage' should be reserved for unions between women and men. Mr Catania's proposal will not so much lead to tolerance of homosexual behaviour (which I support), but to discrimination against fundamental biological, that is, heterosexual, relations. Essentially, we need to ask whether the aim is actually to restrict the rights of the family in its traditional meaning, that is, mother, father and children. This makes the highly personal issues relating to a person's sex life into politicised acts, even if it is through public demonstration of one's homosexuality, for example through so-called 'love parades'.
In my view, this report, by using formulations such as 'reproductive rights', which in the present meaning of international law include abortion on demand, opens the floodgates to practices of this kind.
in writing. - (HU) I consider my fellow Member's report of special significance, since human rights constitute one of the pillars of the values set out in the Treaties of the European Union. In addition to democracy and the rule of law, respect for human rights is what we require of candidate countries, and we also emphasise the affirmation of universal, inalienable rights in our international relations. However, the European Union will only be a credible global defender of human rights if in its own territory it uses unfailingly every instrument available to defend the values expressed in the Charter of Fundamental Rights.
The report devotes a separate section to the Roma, who are the largest minority in the European Union, and who are most heavily burdened by social exclusion. It is the joint responsibility of European states to design a comprehensive and unified strategy to tackle the problems of the Roma, who for the most part live in deplorable conditions and destitution. A framework programme with action-oriented and clear objectives and deadlines is needed, one that makes use of effective monitoring and evaluation mechanisms.
A programme must be designed which, independently of parties and government cycles, simultaneously addresses education, housing, health and discrimination and takes on poor practices in the Member States; such a programme should be capable of serving as the basis for immediate action in regions in crisis. If we can help the millions of Roma to become full-fledged European citizens and members of the European Community in a spiritual sense, this will represent a giant leap towards the social cohesion of the continent.
in writing. - (LT) One of the fundamental freedoms of citizens in the Community is freedom of movement. I believe that all EU citizens have the same right to participate in the political life of the European Union (EU), to freely express their political opinions and attitudes. These freedoms became even more important after EU expansion to the countries of Eastern Europe, as once the Eastern European countries had joined the EU, economic migration from the new Member States to Western Europe intensified greatly. Lithuania for its part leads in terms of the number of people who have emigrated since entry to the Community. When I met Lithuanian emigrants in London I learnt that many of these people plan to remain in the United Kingdom long-term, especially those who have started families there and are enrolling their children in schools. To my knowledge, such a tendency is also reflected in statistics. The situation is also similar in the other EU countries Lithuanians have emigrated to. I believe that it is particularly important to guarantee the right of these citizens to participate in European Parliament elections in the country where they are currently resident.
I would also like to stress that the participation of citizens in EU matters and elections to the European Parliament is not increasing, but quite the opposite, the EU is becoming increasingly distant from its people. Bearing this in mind, I think that once EU citizens are given the right to vote in European Parliament elections in their country of residence, this will only strengthen people's trust in EU institutions. For these reasons I voted for the 45th amendment.
in writing. - (PL) I voted against Giusto Catania's report on the situation of fundamental rights in the European Union (2004-2008). I voted against the report not because I am against fundamental rights. On the contrary, I believe they are of exceptional importance to the European Union and the whole world. The problem is that Mr Catania's report is harmful to the implementation of fundamental rights. Why is this? It is because the demand for European legislation to fight homophobia or recognise same-sex partnerships are not fundamental rights. If they are to be legislated on, they should be part of a completely separate report. The European Parliament cannot effectively extend the definition of fundamental rights because it does not have the authority to establish international law. In addition, some Member States disagree with such an extended interpretation. It is therefore nothing more than a political gesture and wishful thinking.
The danger is that this is an area in which the Member States do and should take their own decisions. Imposing such views is a slap in the face for cohesion in the European Union. I do not like homophobia, but legislating against it in community law is absurd. If the EU is to tackle homophobia, one could just as easily say that it should tackle anti-Polonism, Russophobia, Germanophobia, Francophobia, Islamophobia, anti-Papism, anti-clericalism, anti-Catholicism and a variety of other attitudes and modes of behaviour. And forcing Member States to accept the legality of same-sex marriages could be even more dangerous.
in writing. - I voted against Amendment 103 in the Catania report, which proposed that long-term non-citizens should participate in elections to the European Parliament as well in local elections in order to promote social and political integration.
In fact, elections to the European Parliament are equivalent to elections to the national parliament. To participate in them is the right of citizens. Otherwise, citizenship will lose its meaning, and also incentives would be lost for non-citizen residents to apply for citizenship. Only in this way can we retain the vital balance between rights and responsibilities that only citizens can have.
in writing. - (FI) The different policies Member States have when it comes to ethical questions gave rise in the political groups, and especially in our own, to just the kind of wide-ranging debate we might have foreseen. I can only say that we agree to disagree, and that has to be taken as a sign of just how diverse Europe is: we need to be able to find room for diversity of opinion. In many respects I admire my own group's basic positions.
With reference to point 61, however, I would like to say this. I would find it problematic if someone were simultaneously opposed to awareness of the right to reproductive and sexual health (which, generally speaking, is a euphemism for the right to an abortion) and the mention of facilitating access to contraception in order to prevent unwanted pregnancies and abortions. Opposing both at the same time I would see as a reality gap that could only result in undesirable consequences. This I say with all due respect, and I want to thank all parties once again for this rewarding exchange of views.
in writing. - (EL) The PASOK parliamentary group in the European Parliament voted in favour of the Catania report on the situation of fundamental rights in the European Union, but writes to point out that it opposes the wording of paragraph 49 and the related Amendment 35.
in writing. - (FR) Entrusting a report such as this to a communist Member is a provocation for the hundreds of millions of victims of communism. In this report Mr Catania is inspired, it is true, by an ideology less brutal than communism, but just as totalitarian: euro-internationalism. His text in fact denies the most fundamental human rights:
the right to life, with the promotion of abortion and euthanasia;
the right of each child to have a father and a mother, by calling on the States to apply the 'principle of mutual recognition for homosexual couples, whether they are married or living in a registered civil partnership';
the right of European nations to self-determination and to remain as they are, flouted by proposals aimed at opening up Europe even more to global immigration - a development to which the nationals of our countries are meant to adapt;
and democracy, since the report claims to adhere to the Treaty of Lisbon, which was rejected by the Irish electorate.
Now more than ever, safeguarding our freedoms and the identity of our nations requires a new Europe to be built, the Europe of free and sovereign nations.
in writing. - (SV) The June List believes that protection of the fundamental freedoms and rights is of utmost importance, both within and outside the EU. It is extremely important that the Member States of the EU observe the fundamental freedoms and rights, and it is clear that we cannot leave it to the Member States to monitor themselves. However, the June List is critical of the establishment of a new European agency in this area and of the desire to conduct an 'external policy'. We believe that the UN - not the EU - with its global scope, extensive experience and competence, is best placed to monitor and implement the measures that are necessary.
I have therefore chosen to vote against the report as a whole, but I am very positively disposed towards some of the wordings in the proposal, which I have voted in favour of. I welcome the fact that the report deals with the unfair treatment of prisoners in the American detention facility at Guantánamo. There is only one way to go: try them or release them.
I am very concerned about the particular vulnerability of individuals from various minority groups and I believe that action needs to be taken, both at national and international level. I have voted in favour of this in the report, but I am sceptical about whether a judicial framework at European level is a good solution to the problem.
The report referring to the situation of fundamental rights in the European Union includes amendments that I have submitted, which I consider to be important for Romanian citizens (for example, the amendment on abolishing the labour market restrictions imposed on citizens from the new Member States).
In addition, I agree with many of the points put forward by the report, such as the strategy for Roma inclusion, the protection of minorities, the rights of migrant workers or child protection.
However, the report also includes some references which cast doubt on some of the fundamental principles of Romanian society (such as considering the family to be a basic element in society) or which contravene Romanian legislation (such as consumption of drugs).
For these reasons, I voted against the report in the final vote.
in writing. - I welcome this resolution, which maps out and summarises the most important concerns on the state of fundamental rights within the Union, and the recommendations it contains on how to improve human rights within Member States.
in writing. - The Catania report on the situation of fundamental rights in the European Union in the years 2004-2008 stresses the need to protect the rights of minorities, to fight all discrimination against all vulnerable categories.
I welcome this report which includes important elements drawn from Written Declaration 111 on ending street homelessness, which was adopted by the European Parliament in April 2008.
I particularly welcome the report's call for the introduction of winter emergency plans for the homeless, for a framework definition of homelessness and for the gathering of reliable statistical data on homelessness across the EU.
Ending street homelessness is a fundamental issue in the European Union. This report is an additional step towards pushing the European Council, Commission and Member States to act on homelessness.
Finally, the Treaty of Lisbon will not advance the situation concerning fundamental rights in the EU. Support for this report does not imply support for that Treaty. In fact, the European Parliament's refusal to respect the Irish No vote runs contrary to the spirit of the Charter.
in writing. - (DE) If the population of individual EU Member States decides to allow homosexual couples to marry, to enter into a civil partnership or to adopt children, other Member States should not be forced to follow suit. If the convictions of religious leaders or politicians mean that they are not exactly ecstatic about homosexuality - as the politically correct mainstream dictates - they should not be condemned or persecuted for these convictions. The same goes for the racism cudgel that is readily swung at anyone drawing attention to aberrations connected with asylum and foreign nationals.
Instead, it is being attempted undemocratically, through the back door, to force homosexual partnerships on Member States - which is probably a foretaste of what awaits us if we implement the Treaty of Lisbon. Anyone daring to criticise homosexuality or point out goings-on in connection with asylum and coexistence with foreign nationals is to be stigmatised as a criminal - in violation of the human right to free expression. Therefore, the Catania report is to be rejected in the strongest terms.
The report presented by Giusto Catania is full of interpretations and recommendations of a general nature regarding the situation of fundamental rights in European Union Member States. However, the regulatory base that we need exists: the Charter of Fundamental Rights of the European Union and the European Convention for the Protection of Human Rights and Fundamental Freedoms. The priority for us at the moment is not to add new regulations, but to make existing ones operational and effective.
One of the issues dealt with in the report is the free movement of labour which, unfortunately, not all European citizens can enjoy at the moment on an equal basis. Although the two-year period of labour market restrictions imposed on the new Member States expired at the end of 2008, six of the Member States have extended the restrictions for Romania and Bulgaria for another three years, justifying the decision to extend the restriction period on grounds of the current financial crisis. The report does not explicitly discuss this problem, even though it involves differentiated treatment among EU citizens, which is not justified on this occasion.
I voted against this report which contains, apart from at least ten points worthy of criticism (which is a kind way for us to describe them), an unacceptable reference to Council of Europe Recommendation 1201. This recommendation should not be invoked without explaining very precisely the interpretation which is being given to it as it could be interpreted as granting collective rights to minorities or territorial autonomy based on ethnic criteria. I welcome the approval of Amendment 35, which is very reasonable, but in my view, a number of aspects of the report cannot be accepted.
in writing. - (EL) The report endeavours to help conceal the so-called 'democratic and social deficit' of the - by its very nature - deeply reactionary EU, so as to make it more attractive and blunt the dissatisfaction caused by its anti-grassroots policy. It accepts and welcomes all the reactionary principles and institutions which have been adopted by the EU, such as the four freedoms in the Maastricht Treaty, by trying to ascribe an effective dimension to their application.
It is based mainly on the EU Charter of Fundamental Rights accompanying the anti-grassroots Treaty of Lisbon, which is below the level of rights safeguarded in many Member States. It largely constitutes a report of ideas and a vague wish list, it addresses fundamental rights, such as labour, education and health rights, simply as 'opportunities' which need to be give 'equally' to everyone, something which is physically impossible in practice and, wherever it is more specific, it proposes addressing only certain extreme cases of poverty, discrimination and so forth with measures such as the adoption of a minimum wage and so on. Finally, the lack of any reference to anti-democratic decisions and the prosecution of citizens, such as the ban on communist parties and other organisations and the imprisonment of communists and other fighters in Member States of the EU in central Europe and the Baltic, is revealing of the nature of the report.
in writing. - (EL) I voted for the report on the situation of fundamental rights in Europe, because I believe that it touches on one of the most basic problems of our unifying structure by engaging in constructive criticism. Discrimination in the enjoyment of fundamental rights derives mainly from the sex, age, origin or sexual orientation of those discriminated against, as the report accurately points out. The problem is exacerbated when the victims of such violations cannot react, mainly because they are locked up in mental asylums, care homes and so on. Europe cannot remain indifferent in the face of this situation, especially where tightening human rights will help to consolidate the European area of freedom and security. Consequently, and given the fact that the Charter of Fundamental Rights is not binding and the very limited facility for private individuals to take recourse to the Community courts, I cannot but welcome the proposals made by Mr Catania on the establishment of a general obligation on the part of the Community institutions to take account of human rights in the performance of their duties and the setting up of a specialist agency for the purpose.
in writing. - (SK) The problem with the report is that it deals with many sensitive issues. Even though the report gives a number of recommendations in a variety of areas, including minority rights, the rapporteur has again included the issue of reproductive health in the report.
The proposed amendments and supplements relating to reproductive health which the EP has voted for deny the right to life and violate the principle of subsidiarity. Respect for every unborn child and the need to protect human life from conception onward are matters of principle for me. I do not agree that we should adopt decisions at a European level on issues where Member States have differing attitudes stemming from their Christian traditions. I do not agree that the EU should force Slovakia, Poland, Ireland and other Member States to agree to abortions or euthanasia, which are not allowed under their national legislations. At a European level, it is always the case that we talk only about the mother's right to decide on the life or death of her child, and we forget about the unborn child's right to life.
For these reasons I voted against the report on the situation of fundamental rights in the European Union 2004-2008.
It goes without saying that the PPE and PD-L (Romanian Liberal Democrat Party) value and respect fundamental human rights and take a firm stand when they are violated.
I voted against the Catania report on the situation of fundamental rights in the European Union 2004-2008 because the report has gone beyond its mandate, making recommendations and comments which go beyond the 2004-2008 period, which it had to report on. Instead of dealing with specific cases of human rights violations, the Catania report makes comments and recommends Member States to apply regulations which contradict national regulations. For example, in Articles 38 and 76 the notion of same-sex marriage is used, something which violates not only our religious views, but also our legal and rational views.
Article 149 mentions legalising the consumption of drugs, something which violates Romanian criminal law.
While the initiative of producing a report on the situation of human rights in the European Union is commendable and some of the points made by this report are even correct, based on what I have just said above, I voted against it.
To think that fundamental rights are fully guaranteed and protected in the European Union and in the Member States would be an error of analysis and would be detrimental to political action. Fundamental rights, even in free and democratic societies, need to be protected and promoted. Separate issues arise, however, in relation to this report and this debate.
Firstly, there is the supervision of the protection of these rights at national level. In societies such as ours, this function is exercised primarily in the national context but, naturally, without prejudice to the ability to appeal at European level, which we have. Between the duty of the institutions to guarantee the Treaties and national sovereignty, there is a place for each party to exercise its function without prejudice to the institutional nature of the EU.
On the other hand, in this report in particular there is an undesirable confusion between what are fundamental rights and what are ideological options for the organisation of society. A debate on these is interesting. However, the attempt to impose these positions on the Member States, against their democratically expressed desire and against the principle of subsidiarity, proves precisely the risks of bringing national matters into the Community domain. For this reason, and because I disagree with much of the content, I voted against this report.
If I had been in favour of the 'no' campaign in the Irish referendum, I would have enthusiastically applauded the Catania report and its supporters. It represents such a gross disrespect for the principle of subsidiarity and tramples underfoot the institutional rules of the European Union and the powers of the Member States to such an extent that it gives credence to all those who feed distrust of the political voracity of Brussels. To attack the safeguard clauses, which are a direct expression of the Treaties and a fundamental guarantee of the democracy of the Member States, as serving 'to codify ... discriminatory practices' is pathetic and grossly undermines the fundamental rights of citizenship.
To assert that the signature of international conventions by a majority of Member States places an obligation on the whole EU to abide by them is a complete legal absurdity, a plunge into darkness that goes beyond the most extreme federalism. I also reject the absolutely perverse assertion of the 'lack of credibility' of Europe, which is bound to lead to our 'tactical inferiority': whatever specific problems it might have, Europe is not Sudan, nor the People's Republic of China, nor Cuba, Somalia or North Korea. In short, the report strays into areas of political struggle that have nothing to do with fundamental rights, thereby stripping it of credibility, consistency and effectiveness. I voted against it.
in writing. - (IT) Mr President, ladies and gentlemen, I voted against the report by Mr Catania on the situation of fundamental rights in the European Union (2004-2008).
I do not agree that the Member States damage the active role of defence of human rights carried out by the European Union across the world. Furthermore, I do not agree that the war on terrorism can be seen as a pretext for a drop in the level of protection of human rights, in particular the right to privacy.
I am therefore opposed to the points relating to the Roma, who do not need any special protection; otherwise, a major discriminatory situation would be created in relation to the Roma, whom this resolution deems to be an ethnic group different from others. Finally, I disagree with the paragraph on repatriation: the procedures to be used in repatriating an individual cannot be assessed solely on the basis of these parameters.
in writing. - (FR) There can be no European area of freedom, security and justice without the protection of fundamental rights. Europe has a duty to set an example and to be irreproachable in this matter.
Violations have been identified, revealed, including for example in closed establishments accommodating children and elderly people. There is also the eternal problem posed by the disastrous situation of some prisons, as the report that we have today voted in favour of highlights. We must also fight to ensure that social rights are recognised.
Poverty and job insecurity are attacks on human rights. How can we accept a situation where people have work and yet cannot afford a place to live, in Europe and in the 21st century?
We must proclaim the fundamental rights of each and every one of us. The European Union is endowed with a Charter of Fundamental Rights.
Let us make sure that it is respected!
in writing. - Mr President, I voted in favour of the report and I welcome in particular the inclusion of Paragraph 31 in the report according to which the European Parliament deplores the non-implementation by the EU of the judgments of the Court of First Instance on 12 December 2006 and on 4 and 17 December 2008 and the UK Court of Appeal ruling in favour of the People's Mojahedin Organisation of Iran on 7 May 2008.
The European Union stands for democracy and the rule of law. The more appalling is the idea of one of its institutions acting against the Union's principles. I hope that the Council takes the position of the Parliament well into account when compiling the new EU 'blacklist'. Accusations of terrorist activity should actually be founded as well as the decisions on the inclusion of some organisations in the 'blacklist' should be more transparent.
Such issues cannot be addressed in an arbitrary manner, but in accordance with the principles of democracy and the rule of law. The EU cannot allow the global fight against terrorism be turned into a ground of political horse-trading and therefore must respect the aforementioned judgements of courts.
in writing. - (SV) I interpret paragraph 149 of Mr Catania's report on the situation of fundamental rights in the European Union as urging Member States to ensure that the equal treatment of patients within the health care system also includes addicts. I have therefore voted in favour of this paragraph.
in writing. - (HU) The last two rounds of enlargement of the European Union, in which the Central and Eastern European formerly socialist countries were admitted, opened a new chapter in the Community's approach to human rights issues as well.
Since then, it has become clear that the protection of fundamental rights - and within these, the rights of national minorities - in the new Member States represents the greatest challenge to the European Community.
Giusto Catania's own-initiative report emphasises that in addressing the problems of the traditional national minority communities, the principles of subsidiarity and self-governance must serve as the guideposts that could allow the elaboration of policies aimed at resolving the situation of the communities in question in a reassuring manner.
The report encourages the use of cultural, territorial and regional forms of autonomy.
I also welcome the fact that the report of my fellow Member Mr Catania calls for the elaboration of a definition of belonging to a national minority, and proposes the drafting of a minimum set of Community norms for the protection of the rights of such minorities.
in writing. - (NL) The protection and promotion of fundamental rights lie at the very heart of our European democracy, and are key conditions if we want to enhance our European area of freedom, security and justice. It goes without saying, therefore, that, in practice, these rights have been incorporated in the objectives of the EU's various areas of policy.
Moreover, we would ask the Council to analyse the situation in the world and in every EU Member State in annual human rights reports, in the interest of Europe's trustworthiness not to use double standards in its internal or external policy. The amendments tabled by the Group of the Greens/European Free Alliance concerning anti-discrimination, minority rights and social rights have been adopted either wholly or in part.
We were also successful in our attempt to include a reference to the need to take account of fundamental rights in legislation on criminal law procedures. The Catania report maps out the problems involving fundamental rights and gives recommendations for resolving them. It can therefore count on my wholehearted support, because respect for all people and their fundamental rights lies at the heart of the Greens' policy, irrespective of gender, age, nationality or socio-economic background.
in writing. - I was pleased to see the European Parliament support the removal of the PMOI from the list of terrorist organisations. Twenty thousand people in Iran who oppose the regime have been killed. As long as the PMOI remains on the terrorist list, more people will be killed in Iran for simply voicing opposition to the regime. The EU must follow the UK's lead and remove the PMOI from the terrorist list.
in writing. - (PL) During today's vote I spoke in favour of adopting Mr Catania's report on the situation of fundamental rights in the European Union.
Sadly, fundamental rights are often violated in the European Union, with discrimination against minorities and infringement of privacy being most commonly observed. Equal opportunities, particularly equality for women, is another problem. The rapporteur asked the Member States to reject arguments justifying violence and discrimination against women based on tradition and religion.
In many EU countries citizens, in particular the weakest ones, children are affected by discrimination and poverty. The report rightly condemns all forms of violence against children, such as domestic violence, sexual abuse and corporal punishment in schools.
The Member States fail to control practices in respect of human rights, thereby undermining the credibility of EU foreign policy in the world. In my view, the Community cannot apply 'double standards' in its internal and foreign policy.
in writing. - For me, the main importance of Mr Catania's report is to remind us that we inside the EU have our own issues to confront. We should therefore be very careful about taking a holier-than-thou approach when commenting on human rights outside the EU.
I served on the temporary committee into extraordinary rendition by the CIA. It was principally a platform for the left to attack their favourite bête noire, the United States.
In my view, we should be grateful to the CIA and the United States for helping to protect Europeans from terrorists bent on killing innocent citizens. It is an indictment of our own societies that we had to rely on America to do the job for us.
Absolutism over human rights is playing into the hands of those who would destroy us, and putting the human rights of our own citizens at risk.
I therefore voted against the report.
in writing. - (PL) The report on fundamental rights in the EU in 2004-2008 adopted in the European Parliament today contains demands for mutual recognition of homosexual couples in all EU countries and the implementation of such relationships in the legislation of the Member States. Another part of the report defends so-called 'reproductive rights', which in the language of international law also includes abortion on demand. Incorporating religious leaders among the authors of such comments.
The European left has hijacked the report on fundamental rights in the EU to promote pro-abortion and homosexual demands, which have nothing to do with fundamental rights. There are no documents in international or European law which support the existence of such 'rights'.
Despite the non-binding nature of the report, it is the most harmful document approved during the term of the present Parliament. It is the latest attempt to re-define fundamental rights and introduce changes to their meaning without needing to amend any treaties at UN or EU level.
One other aspect of the report is that the EU implement a special directive punishing 'homophobic' actions. Due to the broad and vague nature of this formulation, it is an attempt to exclude homosexual circles from the democratic right to free criticism. Applying this could have consequences in terms of censorship.
The result of the final vote (401 in favour; 220 against; 67 abstentions) shows how deeply divided MEPs are on this issue. That is a defeat for the rapporteur, as fundamental rights are something that should unite, and not divide, Parliament.
in writing. - I would like this report to have looked more closely at the situation of orphans and disabled children in institutional care in Romania and Bulgaria, the newest EU Member States.
There was a great deal of concern before those countries joined the EU about the standards of care for institutionalised orphans and disabled children. Perhaps the next such report could go into more detail on this matter.
More generally, I made my thoughts on this report known in the debate last month. I am worried that our culture of human rights has become infected by absolutism and that, in fact, by pandering to the rights of criminals and terrorists we are undermining the rights of everyone else.
Specifically, I believe that matters concerning abortion and contraception are not matters for the European Union, but should be subject to appropriate legislation at the level of the Member States. Also, I object to the call for the Charter of Fundamental Rights to override the law of the United Kingdom, which has negotiated an exemption from its provisions.
I therefore voted to abstain on this report.
in writing. - (DE) I voted against the Catania report. I am astounded that the House's services even declared this report admissible in its present form. It persistently infringes the principle of subsidiarity. In terms of its content, virtually everything is worthy of criticism. The nation-states must not let themselves be incapacitated or disempowered when it comes to fundamental rights. This represents an attempt to push through, to the detriment of the majority, minority rights that cannot be implemented at national level. A positive attitude to abortion is inconceivable to me. The actual subject, human rights and their implementation over the last four years, is not mentioned.
in writing. - I abstained on the roll-call vote on paragraph 62 because I believe that every country - which the EU is not - should ensure that legislation on female genital mutilation is locally originated and applied. An international agreement would be more appropriate and far-sighted. As it is, the EU has no current competence in health matters, nor should it seek them.
I also abstained on the vote on paragraph 72 because I am concerned about the implications on free speech. Although to be deplored, discriminatory comments do not necessarily fuel 'hatred and violence'. That we are asked to agree to this will mean that those who choose can use this as evidence of such.
My decision to abstain on Amendment 54 is based upon opposing the EU's Free Movement of People and the principle of mutual recognition, and not in any way a reflection on my views regarding same-sex partnerships, which I agree should enjoy the same rights as others.
in writing. - (FR) The European Parliament has just voted in favour of the Catania report on the situation of fundamental rights. At a time when we have just celebrated the 60th anniversary of the Universal Declaration of Human Rights, this report questions what we understand by the meaning of fundamental right.
Admittedly, the Charter of Fundamental Rights of the European Union was the result of a consensus reached after more than a year of negotiations between various pressure groups and lobbies, representatives of civil society and national governments, and so on. This exercise to which we, as representatives of the countries of the East, were not invited to take part in, is interesting in more ways than one. The Charter, as the Catania report emphasises, will be a non-legally binding text until the Treaty of Lisbon is ratified by all the Member States.
However, the Agency for Fundamental Rights, set up in Vienna, Austria, is based entirely on this political text, which it uses to justify the positions it adopts. It is therefore interesting to get a glimpse of how fundamental rights under the Charter are considered, by analysing the subjects dealt with by the Agency for Fundamental Rights. This exercise is all the more interesting when applied to the network of FRALEX experts recruited in summer 2008 and mainly belonging to the Dutch network 'Human European Consultancy'.
I voted in favour of this resolution as the ratification of the Convention will make a significant contribution to the promotion of decent labour standards worldwide. It also supports the agreement concluded by the social partners on certain aspects of the working conditions of workers in the maritime shipping sector as it strikes a fair balance between the need to improve working conditions and to protect the health and safety of seafarers, and also because this professional category exists in Romania.
The resolution tabled by Mary Lou McDonald summarises the main points which the proposal for a Council directive on the Maritime Labour Convention, 2006 and amending Directive 1999/63/EC must take into consideration.
Maritime workers belong to a category which carries out its activities in extremely difficult, often even dangerous conditions. This is why we need to have standards for working conditions, which enable us to take into account these workers' health and safety, as well as clear rules on their employment. The first step in establishing these standards must be to highlight the needs and problems which employees and employers in the maritime sector have identified, while also ensuring a degree of flexibility in their enforcement by Member States.
The documents which we are adopting at a European level must be followed by action by Member States and monitoring by the Commission to assure ourselves that the provisions are being applied. Furthermore, with regard to maritime labour standards, the European Union has the opportunity to establish itself as the leader in transposing these standards into principles which can be applied anywhere in the world.
in writing. - (IT) We voted in favour of this report on the proposal for a Council directive implementing the agreement concluded by the European Community Shipowners' Associations and the European Transport Workers' Federation on the Maritime Labour Convention, 2006, and amending Directive 1999/63/EC, as it consolidates international minimum labour rights. That is important to ensure better working conditions and greater safety, while respecting the dignity of these professionals.
However, we regret that the proposals that our group presented were not adopted, specifically those that sought to remove any legal uncertainty or prejudice to the work carried out by the social partners to reach agreement. The convention itself accepts that countries should not use flexibility, and that was what the proposal for a directive set out, with the agreement of the social partners. We therefore do not agree with the majority of the European Parliament on having included the issue of flexibility in paragraph 6.
in writing. - (IT) Mr President, ladies and gentlemen, I would like to confirm my vote for the resolution on the Maritime Labour Convention, 2006 (procedures relating to social dialogue).
I fully support the agreement concluded by employers and employees on certain aspects of the working conditions of workers in the maritime shipping sector, as it strikes a fair balance between the need to improve working conditions and to protect the health and safety of seafarers. Furthermore, I am convinced that it is essential to define and enforce global minimum standards of employment and health and safety conditions for seafarers working at sea or on board seagoing ships. Finally, I am happy with the role played by employers and employees in improving health and safety conditions for workers.
I voted in favour of the report. Now, more than ever, we are realising the importance of the role that can be played by a body such as the Human Rights Council (HRC). The action taken to date should be supported, and we should also appreciate the active role played by the EU within the HRC, despite the undeniable restrictions represented by the absence of the United States; in fact, this absence often places the EU in an isolated position. That, however, should not be an excuse for the EU, which ought to be able to make a political effort to build a united, cohesive leadership, overcoming the opposing geographical blocs that are often to be seen within it.
Thus, a very considerable amount still remains to be done to give the HRC greater credibility and authority and to prevent some governments being able to continue to avoid their duties in the international sphere. I therefore warmly support a new analysis with a view to the review, and I would like to confirm that the strengthening of the HRC is a vital stage along the road of civilisation which the EU has always supported.
I voted in favour of the Andrikienreport on the future of the UN Human Rights Council as I feel that the EU needs a long-term strategy on the activity of this institution, which must become the main global forum for human rights. I believe that EU Member States must demonstrate greater unity and efficiency in promoting certain EU common positions on human rights.
The EU must become a global leader and initiate strategies for protecting human rights worldwide. We need to focus greater attention on promoting human economic, social and cultural rights as poverty, backwardness and a low level of education and culture among the population have negative multiplier effects.
In order to obtain much wider support for its positions, the EU must create coalition-building mechanisms and start to organise regular meetings on specific issues with all the democratic states on other continents. It is also vital for states to send specialists to international forums, with real expertise in the relevant area, a fact which Mrs Andrikienė's report recommends insistently and with full justification.
in writing. - (NL) I have voted against this report, because this UN Human Rights Council cannot by any stretch of the imagination be considered a legitimate institution. It is unacceptable to me for countries like Cuba, Saudi Arabia, Egypt, Pakistan, Jordan and a number of African regimes to be issuing resolutions which denounce the human rights situation in other countries. The situation of political or religious dissidents in those countries makes a complete mockery of this institution.
I voted in favour of this motion for a European Parliament resolution because the respect, promotion and guarantee of the universality of human rights are an integral part of the European Union's legal acquis and it is one of the EU's fundamental principles. I also voted for it because the United Nations Organisation and its UNHRC are one of the most suitable organisations for tackling comprehensively issues linked to human rights and the challenges in the humanitarian sector. I believe that human rights and democracy are key elements in the EU's external relations and external policy.
in writing. - President, I was very pleased to vote for the Andrikiene report on the United Nations Human Rights Council since I welcome the fact that this agency has far greater credibility than its predecessor, the UN Commission on Human Rights. The Commission was widely discredited due to several of its member countries having very dubious human rights records.
The regular scrutiny of the rights records of member states is a key component to the Council's greater standing. This will be particularly important in the next round of scrutiny, which will involve Russia, Cuba, Saudi Arabia and China.
Welcome, too, are the provisions in the report which aim to assess coordination on these issues between EU member states. It is vital that the EU, as an organisation that puts human rights at the heart of its mission, works with multinational co-partners such as the UN with similar ideals to realise greater cooperation. Cooperation is vital to ensure that human rights are no longer sidelined as a foreign policy objective for commercial or strategic reasons.
This report reveals a certain dissatisfaction of the European Parliament with the UN Human Rights Council (UNHRC), since the Member States of the EU represent a 'numerical minority', which, in its understanding, 'seriously obstructs the EU's ability to influence the agenda of the UNHRC' and to ensure its desired role as a 'leading force'.
This lofty vision is based on the unacceptable attempt to impose the EU as the model in terms of human rights, particularly when the facts demonstrate its hypocritical human rights policy, as is demonstrated by the complicity of the EU in relation to Israel - see its abstention on the UNHRC resolution on Palestine.
The report is replete with contradictions, namely when it 'regrets the division of the UNHRC into regional blocs' while, at the same time, it states that it supports the existence of 'a coordinated common position within the UNHRC' by the EU. Is this too not a policy of blocs, or is a policy of blocs only bad when it does not work in the EU's favour?
Contrary to the EP, we do not consider it 'regrettable' that the United States is not represented in the UNHRC, firstly because of its constant breaches of human rights and international law and also because they did not present their candidature to avoid the shame of not being elected. It is understandable why ...
in writing. - (SV) This report contains a surprising number of intelligent views considering the fact that it has come from the Committee on Foreign Affairs. For example, the view is put forward that it is a positive thing that the Member States of the EU are increasingly choosing to speak out and not allow the EU Presidency to speak for all countries. Statements of this kind are very rare, and I welcome them.
Unfortunately, the positive elements are too few and far between. One of the most objectionable wordings is found in recital H, where it complains about 'a persistent desire on the part of Member States to act independently at the UN'. 'One state, one vote' is, after all, one of the foundation stones of the United Nations. The Committee on Foreign Affairs also regrets the growing division of the UNHRC into regional blocs. Paradoxically enough, certain regional blocs - the EU, for example - seem to be desirable.
The European Parliament neither is, can, nor should be a guarantee that human rights are not violated in the world. This is shown, in particular, by the statements made by Members of this House on homosexuals, for example. Even though the essence of the report is probably good, I have voted against it in today's vote.
in writing. - (DE) The EU claims to put human rights and democracy at the heart of its external relations. This House calls on the EU to pay attention to credibility on human rights issues when ratifying agreements. Yet the EU's own credibility has already gone west: CIA overflights, its failure to take action on United States torture prisons and its zigzagging on international law - with regard to the Kosovo crisis, for example - have seen to that.
How can a community purporting to set so much store by democracy deny referendum results, repeat votes until they produce the desired result and punish Member States for election results? If the EU was really so concerned about respect for its oft-cited community of values, it would have had to break off accession negotiations with Turkey long ago, but at the very latest since its display of warmongering. Instead of really working to promote human and people's rights and common values, the EU is at present apparently throwing away approximately EUR 15 million each year on a superfluous European Fundamental Rights Agency (FRA).
in writing. - I voted in favour of the report on the development of the UN Human Rights Council because, while recognising both the unquestionable achievements and efforts which have been made to boost the credibility and level of protection of human rights, I firmly believe that the operation of this body can also be improved in the future.
At the same time, I feel that the European Union must continue to have an active, high-profile role in setting up and operating the UN Council.
I also appreciate the fact that the report is calling on the European Union to reaffirm and defend vigorously the principles of the universality, indivisibility and independence of human rights.
If the United Nations and the various agencies and organisations that are associated with it are supposed to be, by their nature, a mirror of the world, it is natural that the image thus reflected is not one that we would desire or would like to construct. These considerations are necessary in relation to the debate on the United Nations Human Rights Council.
To debate and decide, by voting, on human rights in a world with countries that do not pay any attention to them can be expected to have a bizarre result. This is not only a question of legitimacy. It is, above all, a question of language. What evaluative standard on human rights can one suppose the Governments of Libya or Zimbabwe share with democratic states that are answerable to their populations? None, of course. However, it is precisely to facilitate dialogue between those who speak different languages that diplomacy exists. Among equals mediation is not necessary.
Thus, the existence of places of dialogue must be a policy to be stimulated and promoted. Otherwise, I cannot believe that we can or should have as a standard for our values and our actions something that is decided in such a context.
in writing. - (IT) Mr President, ladies and gentlemen, I voted for the Andrikienreport on the development of the UN Human Rights Council, including the role of the EU. The European position within that Council is crucial.
In fact, the EU, which places human rights and democracy at the heart of its own external relations, above all in the action it takes within international human rights organisations, has been committed from the outset to maintaining an active and visible role in the creation and operation of the Human Rights Council, with the aim of upholding the highest standards in terms of human rights, by sponsoring or co-sponsoring texts defining standards.
I therefore welcome the proposal by Mrs Andrikienė, which will examine the measures the EU can adopt to improve its influence in the Human Rights Council and give a new impetus to the Council, so that it becomes a more effective operational body.
in writing. - (PL) On 15 March 2006 the UN General Assembly adopted a resolution replacing the UN Commission on Human Rights by the Human Rights Council, an international support body to promote and protect human rights.
The change of name was accompanied by the introduction of new mechanisms and procedures increasing the potential of the Human Rights Council.
The aim of the report is to assess the achievements of the Council, and compare the expectations with the results. It is above all to set out potential improvements in its operations.
Let us not forget that democracy and human rights are the mainstay on which the European Union operates in the international arena. The European Union has given itself a very prominent role and is active in international human rights organisations, and was also active in appointing the Human Rights Council. It has co-authored texts such as conventions or resolutions setting out the norms for the protection of human rights.
Unfortunately, the European Union often lacks the capacity to anticipate issues (due above all to the time-consuming procedures that are sometimes required to draft common positions), and to show leadership in human rights initiatives.
in writing. - I and my British Conservative colleagues support the work of the UN and the UN Human Rights Council. We accept that further reform of the Council is required to ensure that human rights around the world are improved.
We agree that EU Member States work towards agreeing positions in the Council but underline the importance of each of them safeguarding their own national interests and positions.
Our support for this report does not imply support for the paragraph in the report (Paragraph 56) which calls for the UN resolution on a death penalty moratorium to be implemented. The death penalty is a matter of conscience for each Conservative MEP.
I am voting in favour. The approach of the next appointment with the electorate requires us to supply the voting citizens with all the tools they need to access the European Parliament's documents. At a time when the electorate is being asked to place its trust in these institutions, we need at the same time to work to remove all the obstacles that still exist in terms of transparency and accessibility.
To that end, I believe that voting citizens should also be given the possibility of checking on the activity, participation and attendance by MEPs in Parliament's work, in absolute, relative and percentage terms, and that steps also should be taken to facilitate access to data on Members' allowances and spending. Finally, I hope that all this can be achieved by the end of this parliamentary term.
The right to have access to the documents held by Parliament, the Council and Commission is a fundamental right which all citizens and residents of the European Union have (in accordance with EU Treaty Articles 254 and 255).
However, I would like to highlight one aspect. I believe that publishing the European institutions' working documents is only a first step because the majority of Europe's citizens do not understand the procedures we use and will not know how to find the information they need. I agree in this respect with my fellow Member, who is proposing the creation of a single European access portal for all documents, with a structure which makes it easy for anyone to understand. This portal should present information in an accessible, simplified manner so that European citizens can use it without any problem. Such technical solutions definitely exist and I hope that the financial resources will be found for implementing this portal.
However, I voted against the report because, while the general framework is right, some of the features proposed by my fellow Member are unacceptable.
in writing. - (NL) As I am in favour of maximum openness in all EU institutions, I have emphatically voted in favour of this report. It is a good thing that various European institutions are being given a serious ticking off. The European Council takes major political decisions and discusses very important and controversial issues. Also, it is disappointing and unacceptable that the Council should not allow the precise positions of the different national delegations to be known at the time of decision-making. Parliament should also put its own house in order, though, and should guarantee maximum openness in all its facets.
in writing. - (NL) Explanation of vote on behalf of the CDA delegation in the European Parliament concerning the Cappato report on access to documents.
Today, the CDA delegation in the European Parliament abstained from the vote on the report on access to documents. This was not because we have a problem with transparency. We are in favour of transparency and democratic control. Not for nothing did former MEP Mrs Maij-Weggen stand at the cradle of Community legislation in this area.
We have abstained because the Cappato report contains too many inaccuracies, incorrect ways of putting things and over-simplified statements. For example, in our view, the openness of Council documents should be guaranteed, but there is a clear distinction between documents for legislative and other procedures. The rapporteur, however, draws no distinction between these procedures. We are also concerned about the major administrative burden which the recommendations in the Cappato report would entail.
We were unable to endorse the report on account of the inaccuracies and woolly statements. Since we did want to support the principle of transparency and democratic control, in the end we abstained from the vote.
in writing. - (NL) I emphatically voted in favour of this report. It will not hurt for once. Whilst we have to applaud the fact that some of the European institutions are coming under heavy criticism, I should like to make an observation. In the light of the fact that the European Council is at the helm and ultimately takes decisions on very important and controversial issues, it is unacceptable that the Council should not allow the positions of the different national delegations to be made public at the time of decision-making. It is also true that Parliament should put its own house in order, and should guarantee maximum openness in all its facets, before it hauls others over the coals.
in writing. - The present own-initiative proposal by Marco Cappato requests that Parliament endorse the report on the implementation of Regulation 1049/2001, which deals with public access to documents held by Parliament, the Commission and the Council when used in their legislative capacity.
While the aim to increase transparency in the European institutions has my full support, there are three main points in this Regulation which I feel warrant further examination.
(1) The vital protection of client-lawyer confidentiality is not sufficiently protected as it stands in the Turco judgment referred to in the initial paragraphs, and the call to apply it cannot be supported.
(2) The individual processes whereby national governments reach decisions may also be undermined by removing consent required to release documents transmitted to EU institutions, and
(3) These EU-wide recommendations do not take into account the different approaches relating to freedom of information in Member States.
A certain degree of confidentiality is required to ensure full and frank political discussions among political groups, and the broadcasting of these opinions has the potential to do more harm than good. The prospect of restrained exchanges replacing vigorous debate does not bode well for our democratic institutions.
(Explanation of vote abbreviated under Rule 163(1))
There is no question for anyone acquainted with the arcane mysteries of the European Commission, the European Parliament and the European Council that seeking access to information on the European Union's institutions remains a journey full of pitfalls for the average citizen. There are many reasons for this.
Indeed, it is just as much a question of the huge number of documents issued and the countless forms in which they are published (reports, opinions, resolutions, directives, regulations, and so on), as it is of the lack of simplification and clarity of the institutional registers and of the web pages and the lack of transparency and communication.
This report rightly proposes resolving these kinds of problems by ensuring that the European institutions are more transparent.
Indeed, this forms part of the wider issue of increasing the part played by citizens of the Union in the way in which the latter operates and understands matters. The peoples of Europe do not want systematically to be excluded from decisions that have a direct bearing on their everyday lives and in relation to which they have no right to inspect or to object. On the rare occasions when they have had their voices heard by referendum, they have disowned their leaders and Brussels bureaucracy, which is blind, deaf and unresponsive to their needs and wants.
Making the European institutions more transparent is a first step towards a new Europe, a Europe of the peoples and a Europe of the sovereign nations.
in writing. - (DE) I voted in favour of the Annual Reports on simplified access to documents of the EU institutions.
There is no question that it should be made easier to access the various European Parliament, Council and Commission documents. The citizens of the European Union must not be given the feeling that they are excluded from the operations and votes of the EU institutions. In addition, they have a right to be informed about everything possible.
However, we should look into whether publication should perhaps be limited so as ultimately to prevent people losing the overview. Firstly, no one wants a data overload and, secondly, staff privacy must continue to be respected, as it is usually the case that, by virtue of data protection, there is no small number of details that are not universally accessible even to other institutions, including national ones.
in writing. - (IT) Mr President, ladies and gentlemen, I voted for the proposal submitted by Mr Cappato on public access to European Parliament, Council and Commission documents.
It is of fundamental importance for the European Union that citizens feel the Community institutions to be close to them. This can only be achieved through public access to the documents of the three institutions. I am therefore fully in agreement with the rapporteur when he states that we must call on the EU institutions and the Member States to promote a common administrative culture of transparency, founded on the principles outlined in Article 41 of the Charter of Fundamental Rights of the European Union, the case-law of the Court of Justice of the European Communities, the recommendations of the European Ombudsman and the best practices of the Member States.
Finally, I welcome the initiative from Mr Cappato, because I believe that, to improve and speed up integration processes, the provision of information to the public ought to be a very high priority, in view of the problems regarding the absenteeism of Italian MEPs from the Chamber.
in writing. - (PL) The Treaty on European Union lays down that priority must be given to transparency and ever-closer links between the peoples of Europe and that decisions must be taken as openly as possible, and as closely to citizens as possible. Transparency allows citizens to participate more closely in the decision-making process and guarantees that the administration will enjoy greater credibility, be more effective and responsible towards its citizens in a democratic system.
The ECJ judgment in the Turco case will have resounding consequences for transparency and access to the documents of European institutions concerned with legislative issues.
The judgment confirms that the priority should be given to the principle in question, and that it should apply to all community institutions, and (which is very important) the possibility to derogate from this should be given a narrow interpretation and assessed on a case-by-case basis from the perspective of the overriding public interest, which is openness. Openness increases confidence in institutions by allowing open debate.
The ECJ stated that the refusal to grant access to documents in this case cannot be the basis for a general requirement subjecting legal opinions on legislative issues to confidentiality.
in writing. - (DE) I rejected this report. The demands it makes go way beyond what I understand by transparency. I consider even the publication of MEPs' attendance registers and voting lists dangerous without extensive additional channels of explanation. I have a high attendance record and am therefore above suspicion. It is important to preserve legal protection of personality for MEPs, too. Europe could increase transparency by publishing public meetings of the Council and the Commission to begin with, before forcing MEPs to lay themselves bare. In addition, there must be confidentiality among the institutions during difficult negotiation phases.
in writing. - (SK) Based on experience in the Member States, the EU has started to recognise a real 'right of access to documents' and 'right to information' arising from the principles of democracy, transparency, public interest and openness.
The European Parliament is convinced that the ordinary citizen's access to information on EU institutions raises problems due to the lack of efficient inter-institutional policies on transparency and citizen-oriented communication.
In the interests of greater transparency, EU institutions should respect the principle of multilingualism. In 2008 I presented a Written Declaration of the European Parliament on this issue. The EU operates in all of the national languages and not just in one single language or collection of languages which it may have chosen and which may not be understood by a significant section of its citizens.
The translation of legislative, political and administrative documents allows the EU to fulfil its legal obligations and at the same time the system of multilingualism helps enhance the transparency, legitimacy and effectiveness of the Union. This assists proper preparation for the elections to the European Parliament that will be held in June 2009.
I hereby call on the institutions of the EU to ensure that provision is made in the 2009 EU budget for the resources required to cover the shortfall in posts for official translators within EU institutions; the EP calls on EU institutions to translate all legislative, political and administrative documents for this parliamentary term without delay into all the official languages of the EU in order to allow citizens to follow the political work carried out by all of the institutions.
In doing this we can really contribute towards greater transparency for our citizens.